Order entered October 22, 2018




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00247-CR

                               CARSTEN HEDEMANN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-34917-R

                                              ORDER
       The reporter’s record was filed April 10, 2018. Missing from the record are the State’s

Exhibits 5 and 6, DVDs of the forensic interview. We ORDER court reporter Laura Weed to

file, within FOURTEEN DAYS OF THE DATE OF THIS ORDER, a supplemental reporter’s

record containing true and correct playable copies of State’s Exhibits 5 and 6, DVDs of the

forensic interview.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

265th Judicial District Court; Laura Weed, substitute deputy court reporter, 265th Judicial

District Court; and to counsel for all parties.

                                                           /s/   CRAIG STODDART
                                                                 JUSTICE